McCulloch, C. J. 'The appellant was indicted and convicted of tbe offense of allowing stock to run at large in a stock-law district in Randolph County. Tbe statute creating tbe district (Act No. 657 of tbe Session of 1919) is a special act creating tbe district in Randolph County, but providing that tbe district shall not be put into operation unless approved by a majority of tbe legal voters in tbe territory at a special election ordered by tbe county court upon petition of 125 voters in tbe district. The statute provides that, if a petition signed by 125 electors of tbe district be filed in tbe office of tbe county clerk of Randolph County, tbe judge shall call an election in tbe district to determine whether “a majority of the legal voters in said district are in favor of this act,” and that tbe election shall be held at the place or places in the district named in the petition and on the date fixed in the order made by the county judge. The details and method of conducting the election are prescribed in the statute. The election commissioners of the county are required to canvass the returns, and, within ten days after the election, to file in the office of the county clerk a certificate showing the result of the election. It is provided that “if a majority of the legal voters of said district voting in said election shall vote for no fence or stock law, as hereinbefore set forth, then this act shall be in force.” It was conceded by appellant in the trial of the case that be had permitted his stock to run at large inside the boundaries of the district, but he sought to prove, as a defense, that the election was not held as prescribed by the statute, and that the boundary fence had not been constructed in accordance with the terms of the statute. The court excluded the offered testimony, and, nothing else being offered in defense, the court charged the jury peremptorily to return a verdict finding appellant guilty. The court was correct in refusing to admit testimony concerning the election to be held putting the law into operation in the territory mentioned. The certificate of the election commissioners is the best evidence of the adoption of the law by the voters of the district, and, if regular on its face, is not subject- to collateral attack in a prosecution for violation of the terms of the statute. Any other view of the matter would prevent an enforcement of the’ law, and the guilt or innocence of the accused would depend upon the degree of proof as to the validity of the election. l'A criminal prosecution under the statute could, in other words, be converted into a contest over the election. There was no offer to, prove that no certificate was filed by the election commissioners nor that the election, according to the certificate, was irregular. The other defense offered by appellant is equally untenable. The statute does not make the operation of the district depend, as a condition precedent, upon the construction of a boundary fence. In„ this respect the statute is quite different from the general statute authorizing the creation of stock-law districts, as construed by this court in Hill v. Gibson, 107 Ark. 130. The general statute provides that it shall be unlawful for any owner to permit stock to run at large in a district formed thereunder “after any fencing district has been enclosed by a good and lawful fence.” Crawford & Moses’ Digest, § 4684. The special statute now under consideration contains no such condition, but it declares unconditionally that it shall be unlawful for any owner of stock or cattle to permit such animals to run at large beyond the limits of his own land in the district, and that any person, firm or corporation who shall knowingly permit any such animal to run at large within said territory shall be guilty of a misdemeanor. Our conclusion is therefore that there was no valid defense offered, and, according to the undisputed evidence, appellant was guilty of a violation of the statute.. The court was correct in its ruling, and the judgment is affirmed.